Citation Nr: 0709632	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from March 1979 to December 
1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by the 
RO which, in part, denied service connection for a bilateral 
ankle and back disability.  In November 2003, the Board 
remanded, in part, the claim for a back disability for 
additional development.  

In December 2002, the Board promulgated a decision which 
denied service connection for a bilateral ankle disability, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
February 2004, the Court granted a joint motion to vacate and 
remand the December 2002 Board decision.  The issue of 
service connection for a back disability was remanded by the 
Board to the RO in November 2003.  In January 2005, the Board 
remanded the issues currently on appeal for additional 
development.  

In a statement dated in April 2006, it appears that the 
veteran is raising a claim for service connection for a 
bilateral ankle disability and a back disorder as secondary 
to the veteran's service-connected bilateral pes planus.  See 
38 C.F.R. § 3.310 (2006).  This matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a bilateral ankle or 
back disability at present which is related to service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a bilateral ankle disability 
due to disease or injury which was incurred in or aggravated 
by service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & West 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  The veteran does not have a back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims currently on appeal, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter, dated in April 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claim and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The veteran's service medical records and all VA medical 
records identified by him, including all available medical 
records from the Social Security Administration have been 
obtained and associated with the claims file.  There is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  The veteran was afforded two VA 
examinations during the pendency of this appeal, and was 
scheduled for a hearing at the RO in September 2002, but 
failed to report and did not request to reschedule.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral ankle and back disabilities, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  In this regard, where a 
veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background & Analysis

The veteran's service medical records, including his 
separation examination in October 1979, are negative for any 
treatment, abnormalities, or diagnosis referable to any ankle 
or back disability.  On a Report of Medical History for 
separation from service in October 1979, the veteran reported 
a history of "recurrent back pain" that started in 1978.  
He also reported that he had been evaluated by a private 
doctor prior to service, but that the doctor could not 
determine the cause of his pain.  His service separation 
examination showed no pertinent complaints or abnormalities 
referable to any ankle problems, and his spine and 
musculoskeletal system was normal.  

The first reported complaint of any ankle or back problem 
post-service was noted on a private medical report dated in 
June 1997.  At that time, the veteran reported bilateral 
ankle and back pain of several weeks' duration.  The records 
showed that he had flat feet and was prescribed orthotics 
which helped alleviate his foot pain.  A progress note in 
September 1997 indicated that his heel pain was resolved and 
that his ankles felt much better with arch supports, though 
he did have some knee and back pain.  

When examined by VA in June 2004, the examiner indicted that 
the claims file was reviewed and showed no history of any 
ankle or back treatment or abnormalities in service.  The 
examiner noted the self-described history of back pain on the 
veteran's Report of Medical History for separation from 
service, but indicated that that there was no objective 
evidence of any pertinent abnormalities.  On VA examination, 
the veteran reported that he did not have any back problems 
prior to service, and said that his back started to hurt in 
service and had worsened since his discharge from service.  
He reported that he was diagnosed with arthritis of the spine 
in early 2004.  Weight bearing and nonweight-bearing 
alignment of the Achilles' tendon was within normal limits 
and there was no pain on manipulation.  Forward flexion of 
the spine was to 90 degrees without pain, and there was some 
mild limitation of motion on lateral flexion and extension.  
Straight leg raising was negative and there was no evidence 
of muscle spasm , weakness, postural abnormalities or gross 
neurological deficit.  The diagnoses included chronic 
lumbosacral strain with limitation of function due to mild to 
moderate pain.  The examiner noted that there was no medical 
evidence of any treatment or abnormalities of the spine in 
service, and indicated that he could not offer an opinion as 
to the etiology of the veteran's back disability without 
resorting to speculation.  

Medical records (including some duplicates previously 
submitted by the veteran) received from the Social Security 
Administration in February 2005, showed that the veteran was 
treated on numerous occasions for various maladies from 1996 
to 2004.  The first reported complaints of ankle or back pain 
was in 1997 (report described above).  However, no pertinent 
abnormalities were noted at that time.  The records showed 
that the veteran was seen for multiple joint pain, including 
low back pain on numerous occasions following an automobile 
accident in February 2000.  A report in June 2002 showed no 
objective abnormalities of ankle, but included a diagnosis of 
arthritis of the feet and ankle.  In July 2002, the veteran 
reported that he no longer had any ankle pain, but continued 
to have chronic low back and hip pain.  

When examined by VA in December 2005, the examiner indicated 
that the claims file was reviewed.  The veteran described 
essentially the same history of back and bilateral ankle pain 
as on the prior VA examination in 2004.  The examiner noted 
that while the veteran complained of bilateral ankle pain, 
his pain seemed to be related to his feet and that when his 
feet became symptomatic, his ankles would also.  The veteran 
reported that he could walk about a mile and could stand or 
sit for 20 minutes without pain.  The examiner indicated that 
except for the reported history of back pain at the time of 
his separation examination from service in October 1979, the 
service medical records were negative for any treatment, 
abnormalities, or diagnosis referable to any back or 
bilateral ankle disability.  

On examination, the veteran had full range of motion of both 
ankles and the lumbar spine.  There was no swelling, 
tenderness, or instability in either ankle, and muscular 
development and strength was normal.  There was normal 
tracking of the Achilles' tendon and the veteran could heel 
and toe walk without difficulty.  Examination of the spine 
was limited because the veteran would not remove his shirt or 
pants.  Forward flexion of the lumbosacral spine was to 100 
degrees and range of motion in all other modalities was full 
and without pain.  There was no evidence of any neurological 
abnormalities.  X-ray studies of the lumbosacral spine showed 
evidence of instability of L4 on L5 on flexion and extension, 
but were otherwise normal.  There were increased densities in 
the fibulotalar region suggestive of post-traumatic or post-
inflammatory changes, possibly trophic ligamentous 
calcifications.  The remainder of the studies were negative 
for any abnormalities.  The examiner noted that there was no 
evidence of any ankle or back abnormalities in service and, 
except for the minor changes on x-ray studies, there was no 
objective evidence of any current disability of the ankles or 
lumbar spine at present.  The examiner opined that it was not 
likely that the veteran's current bilateral ankle or back 
complaints were caused by or the result of military service.  

In the instant case, while the veteran believes that he has 
bilateral ankle and a back disability which are related to 
service, he has not presented any competent medical evidence 
to support that assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  While the veteran is competent to relate 
that he experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Savage, 10 
Vet. App. at 495; see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  The Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The Board notes that while the veteran claims to have had 
bilateral ankle and back problems in service, there was no 
objective evidence of any pertinent abnormalities in service 
and no treatment or symptoms for any such problems until some 
18 years after discharge from service.  In short, there was 
no chronic condition of the low back or either ankle in 
service or any continuity of symptomatology until many years 
after his discharge from service, and no evidence of 
arthritis within the presumptive period following service.  
Furthermore, the VA medical opinions of record do not show a 
causal relationship between the veteran's current ankle and 
back complaints and military service.  

Inasmuch as there is no evidence of a low back or bilateral 
ankle disability in service, no competent medical evidence 
that arthritis was manifest within one-year post service, and 
no competent evidence of a medical nexus between the 
veteran's current bilateral ankle and low back disabilities 
and military service, the Board finds that there is no basis 
for a favorable disposition of the veteran's appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for a bilateral ankle disability, is 
denied.  

Service connection for a back disability, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


